Citation Nr: 9911052	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  93-08 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon




THE ISSUE


Entitlement to an apportionment of the veteran's compensation 
benefits.


ATTORNEY FOR THE BOARD


Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from March 1987 to 
September 1989.

This case comes before the Board of Veterans' Appeals (Board) 
pursuant to a Special Apportionment Decision of June 1995.  
In that decision, the Regional Office (RO) denied the 
appellant's claim for apportionment of the veteran's 
compensation benefits.

This case was previously before the Board in March 1998, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.


FINDINGS OF FACT

1.  The veteran is currently in receipt of compensation 
benefits based on a combined 30 percent evaluation for a 
service-connected right knee disability and recurrent 
tonsillitis.

2.  The appellant is the veteran's former (that is, divorced) 
spouse and custodian of two of his minor children.

3.  The veteran is not residing with the appellant and their 
two minor children.

4.  The appellant's monthly income exceeds expenses by 
approximately $313 per month.

5.  The veteran's expenses exceed his income by approximately 
$641 per month.

6.  The facts of the case do not establish that hardship 
exists for the appellant or her two minor children sufficient 
to warrant an apportionment of the veteran's compensation 
benefits.

7.  Apportionment of the veteran's compensation benefits 
would result in undue financial hardship for him.


CONCLUSION OF LAW

The criteria for an apportionment of the veteran's VA 
compensation benefits to the appellant on behalf of the 
veteran's two minor children have not been met.  38 U.S.C.A. 
§ 5307 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.450, 3.451, 
3.458 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant in this case seeks apportionment of the 
veteran's VA compensation benefits on behalf of her two minor 
children.  In pertinent part, it is argued that the veteran 
has not in the past provided, and is currently not providing, 
support for his two minor children.  It is further contended 
that the veteran's current income and expenses are sufficient 
to warrant apportionment of his VA compensation benefits for 
support of his two minor children, and that he has provided 
"false or misleading" information regarding his financial 
status.

In that regard, all or any part of compensation payable on 
account of any veteran may be apportioned if the veteran is 
not residing with his spouse, or if the veteran's children 
are not in his custody, if the veteran is not reasonably 
discharging his responsibility for the support of the spouse 
and children.  38 U.S.C.A. § 5307(a) (West 1991 & Supp. 
1998); 38 C.F.R. § 3.450 (1998).  In addition to the 
provisions in 38 C.F.R. § 3.450, compensation may be 
specially apportioned between the veteran and his dependents 
on the basis of the facts in the individual case, as long as 
it does not cause undue hardship to other persons in 
interest.  The amount apportioned should generally be 
consistent with the number of dependents involved.  
Ordinarily, apportionment of more than 50 percent of the 
veteran's benefits would constitute undue hardship, while 
apportionment of less than 20 percent would not provide a 
reasonable amount for an apportionee.  38 C.F.R. §§ 3.451, 
3.453 (1998).

In the present case, a review of the record discloses that 
the veteran is currently in receipt of disability 
compensation for a right knee disability and recurrent 
tonsillitis, with a combined rating of 30 percent.  He and 
his former spouse are now divorced, and she has remarried.  
At present, two of the veteran's minor children live with his 
former spouse.

In correspondence of November 1993, the Child Support Agency 
of the Office of the Corporation Council of Dane County, 
Wisconsin, informed the appellant that the veteran had been 
ordered to pay $152 per month (presumably, for child support) 
beginning on April 1, 1993, and that, so far, he had made "no 
payments."

In February 1994, there was received from the appellant an 
accounting of her monthly income and expenses.  That 
accounting showed a net take-home salary for the veteran's 
former spouse and her husband of $2,100 per month.  Average 
monthly expenses were reported as $1,846 per month.

In January 1995, the veteran's former spouse reported that 
she and her husband had combined monthly income of $1,772 per 
month.  Their monthly expenses were reported as being $1,459 
a month.  According to the veteran's former spouse, she and 
her husband owned no property, stocks, bonds or real estate.

In correspondence of January 1995, the veteran stated that he 
received VA compensation in the amount of $362 per month.  
According to the veteran, he paid $300 per month for rent, 
$317.21 per month for an automobile payment, and $59.83 for 
insurance.  Child support payments were reported as $226 per 
month, with $154 being for support of the two minor children 
currently living with the veteran's former spouse.

In a Special Apportionment Decision of June 1995, it was 
noted that the veteran paid $154 per month in support 
payments for the two minor children residing with his former 
spouse.  Additionally noted was that the veteran's only 
income consisted of VA compensation in the amount of $362, 
and that his expenses outweighed his income by $641.04.  The 
appellant's income was determined to be "more than enough" to 
cover expenses, given her income after expenses of $313 per 
month.  Additionally noted was that apportionment would 
result in "undue hardship" for the veteran.

Based on the aforementioned, it would appear that the 
veteran's financial status is at present considerably more 
tenuous than that of the appellant.  Notwithstanding the 
ambiguity surrounding the veteran's payment of child support, 
the evidence of record is to the effect that, while the 
appellant's monthly income exceeds her expenses by 
approximately $313, the veteran's monthly expenses exceed his 
income by $641.  At present, the veteran's total monthly 
income consists of VA compensation benefits in the amount of 
$362.  Under such circumstances, it must be assumed that any 
apportionment of the veteran's VA compensation benefits would 
result in undue financial hardship being placed upon him.  
Moreover, his current monthly benefit of $362 is insufficient 
to support the allocation of a reasonable monthly 
apportionment for his two minor children.  38 C.F.R. 
§ 3.458(a) (1998).  Based on such evidence, apportionment of 
the veteran's VA compensation benefits for the support of his 
two minor children must be denied.


ORDER

The claim for an apportionment of the veteran's VA 
compensation benefits is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals




 



